—In an action to recover damages for personal injuries, the defendant Budget Rent A Car, Inc., appeals from an order of the Supreme Court, Nassau County (Brandveen, J.), entered June 13, 2000, which denied its motion for summary judgment dismissing the complaint insofar as asserted against it on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint is dismissed insofar as asserted against the appellant, and the action against the remaining defendant is severed.
The appellant established a prima facie case that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). The burden thus shifted to the plaintiff to come forward with admissible evidence to raise a triable issue of fact (see, Gaddy v Eyler, 79 NY2d 955, 956-957). The plaintiff failed to do so (see, Greene v Miranda, 272 AD2d 441; Grossman v Wright, 268 AD2d 79). Thus, the appellant was entitled to summary judgment dismissing the complaint insofar as asserted against it (see, Licari v Elliott, 57 NY2d 230). Bracken, P. J., S. Miller, McGinity and Schmidt, JJ., concur.